DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In response to the last Office Action mailed on 02/15/2022, Applicant has canceled claim 13, amended claims 1, 36, and 37. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1-5, 7-10, 14-18, 23-25, 36, and 37 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-5, 7-10, 14-18, 23-25, 36, and 37 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-5, 7-10, 14-18, 23-25, 36, and 37  filed on 03/15/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of power device, capable of powering different types of tool bodies, and is detachably connected to the tool body and comprises a power control unit for controlling the motor according to the control instruction; wherein the power control unit has a program block, the program block is preset with a priority, and the power control unit executes the program block in descending order of the priority.
The closet references to the present invention are believed to be as follows: Myhill (US 20180071907 A1). Myhill discloses a power tool comprising a modular controller, an end effector, and a multi-function cable. The modular controller may include a power unit and a motor. The motor may be powered by the power unit. The end effector may be physically separated from the modular controller. The multi-function cable may operably couple the end effector and the modular controller. The multi-function cable may include a flexible drive assembly and a communication link. The flexible drive assembly may be configured to transfer mechanical power from the motor to the end effector. The communication link may be configured to provide communication between the modular controller and the end effector.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846